                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION

UNITED STATES OF AMERICA                              )
                                                      )
v.                                                    )            No. 3:19-CR-144
                                                      )            REEVES/GUYTON
PRESTON WATSON                                        )
                                                      )


                                MEMORANDUM AND ORDER
       Defendant has moved to continue trial in this case. [D. 18]. The government does not

oppose the motion. [Id. at ¶ 4]. In support of the motion, Defendant states that granting the

continuance will allow counsel to complete his investigation into the facts of the case and advise

the Defendant of the best possible resolution of the case. [Id. at ¶ 1]. Likewise, a continuance will

provide the parties an opportunity to make a full resolution of the case. [Id. at ¶ 2]. Defendant

understands his speedy trial rights, and that the time period between filing this motion and the

rescheduled court date is fully excludable for speedy trial purposes. [Id., ¶ 3].

       In light of Defendant’s need for additional time to investigate the case and continue

discussions with the government, the motion to continue [D. 18] is GRANTED, and the trial of

this matter is RESCHEDULED for APRIL 7, 2020. The court finds the ends of justice served

by continuing the trial outweigh the interests of the defendant and the public in a speedy trial. 18

U.S.C. § 3161(h)(7)(A). The court also finds that continuing the trial is necessary in order to

permit counsel the reasonable time necessary for effective preparation.               18 U.S.C. §

3161(h)(7)(B)(iv). The court finds that requiring the parties to proceed to trial today as scheduled

would deprive counsel of the reasonable time necessary to prepare effectively for trial, taking into

account the exercise of due diligence. Id. The period of time between the defendant’s motion for

a continuance and the trial of this case shall be fully excludable for Speedy Trial purposes. 18

U.S.C. § 3161(h)(7)(A)–(B).




                                                  1
       All motions in limine must be filed no later than fifteen (15) days before trial. Special

requests for jury instructions shall be submitted to the court no later than ten (10) days before trial

and shall be supported by citations of authority pursuant to Local Rule 7.4.

       IT IS SO ORDERED.




                                       ____________________________________________
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
